IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 21, 2009
                                       No. 08-61017
                                                                       Charles R. Fulbruge III
                                                                               Clerk



SUSAN GUIHER,

                                                   Plaintiff-Appellant,

versus

RON NEWCOMB,

                                                   Defendant-Appellee.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 No. 1:07-CV-691




Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Susan Guiher sued Ron Newcomb for tort damages resulting from a traffic
accident. Federal jurisdiction is based on diversity of citizenship. The magis-



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-61017

trate judge, sitting by consent as the district court, granted summary judgment
for Newcomb, concluding that there is no genuine issue of material fact.
      We have reviewed the briefs, the applicable law, and pertinent portions of
the record. We agree with the district court that none of Guiher’s theories can
survive the motion for summary judgment. The judgment is AFFIRMED, essen-
tially for the reasons carefully explained by the district court in its thorough
opinion.




                                       2